Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 1 of 14 PageID# 1175


                                                                             H      ,    L     11 ri\
   Kevin Marsden
   Krzywo Kolo 12/14a
   Number 4
                                                                            f      MAR 2 8 2019
                                                                                                     y
                                                                              iiU:KK.U^. DISTRICT COURT
   Warsaw 00/270                                                                    RICHMOND. VA
   Poland


                                      U.S. District Court
                         Eastern District of Virginia -(Richmond)

    Robert David Steele                           District Judge M.Hannah Lauck

    Vs.                                           3:17-cv-00601-MHL

    Jason Goodman                                 STATEMENT BY NON-PARTY




    STATEMENT IN RESPONSE TO"DEFENDANT'S OPPOSITION TO THE
                     MOTION TO INTERVENE" BY NON-PARTY




   TO THE COURT: My name is Kevin Marsden of Krzywo Kolo 12/14a Number 4

   Warsaw 00/270, Poland and I declare that the following statement is true and correct,

   on penalty of perjury.



   I am making this statement to address the allegations made by the Defendant Jason

   Goodman has made in court document number 78 concerning myself. The Defendant

   has alleged that I am a co- conspirator in a plot against him. I know of no such plot.



   I deny this allegation completely. This allegation is not only false but is in fact

   another example ofthe Defendants misinterpretation ofthe facts of which his baseless

   claim has no evidence to support this.
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 2 of 14 PageID# 1176



   I am a retired veteran ofthe British Army who now resides in Poland with his partner.

   I moved here in 2013 after completing my degree at Portsmouth University as my

   partner wished to stay in Poland due to her aging Mother.



   My first dealings with MR.Goodman came about after I met up with a Twitter

   personality called Jack Posobiec in July 2017. He was in Poland with his family and

   then Wife to be as he was in Stare Miasto live streaming on his Twitter account. This

   then brought me into contact with MR.Goodman and MR.George Webb (Sweigert)

   who I discussed and promoted on MR.Posobiec's live feed.



   It is important to note that MR. Goodman tracked me down on my Twitter feed and

   asked me onto his podcast show(Crowdsource the Truth)to discuss the meeting that

   took place, which I accepted. At the time I was an avid watcher ofthis podcast show

   (Crowdsource the Truth). Little did I know how much trouble this would cause me as

   hindsight is a wonderful thing. The video link below is evidence ofthe dishonesty that

   took place on his show regarding myself, https://www.voutube.com/watch?

   v=NrK9uA WdQuE&t=1514s




   See EXHIBIT ONE(attached). At the 53-minute mark the viewer will see that a

   discussion is conducted concerning me. A self-proclaimed "CIA whistle blower"

   named Kevin Shipp begins discussing "Kristine Marcy" and some "lesbian

   connections" with the U.S. Government. At 54:15 MR.Goodman begins to describe

   the Warsaw meeting between myselfand Jack Posobiec. "Warsaw Kevin" is

   identified at 54:44 by MR.Goodman.
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 3 of 14 PageID# 1177




   After watching this podcast video,I decided I was not going to be smeared by MR.

   Goodman anymore and started a YouTube channel to show the dishonest and

   contemptible behavior(in my opinion)of MR. Goodman. The conversation between

   the three gentlemen in the podcast(Kevin Shipp, Field McCoimel and Goodman)was

   not only false but accused again me ofsomething I did not do or ever participate, i.e. a

   spy. I completely deny these allegations that I am some sort ofa spy.



   Further, in my opinion, MR.Shipp also lied when he said that he "blocked me"from

   social media. To the contrary, I have emails between myselfand MR.Shipp that not

   only contradicts his version ofevents but is clear proofof deception (in my opinion)

   on behalfof MR.Goodman and MR.Shipp. Ifrequired I am willing to hand them

   over as evidence. It was at this point I decided to reply to MR. Goodman and yet again

   his baseless accusations and false statements(in my opinion)the link below was my

   initial response

   https://www,voutube.coni/watch?v=2awxbMh5aaU

   See EXHIBIT TWO.




   For the Court's background,the reason why MR. Goodman and myselffell out was

   over a pair of gentlemen going by the names ofDavid Charles Hawkins and Field

   McConnell. Both Hawkins and McConnell operate a social media podcast site called

   "Abel Danger" based on the operation Able Danger by the U.S. Special Operations

   Command.
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 4 of 14 PageID# 1178




   The two were promoting a narrative (via the Abel Danger podcast site)that was not

   only absurd (in my opinion) but was not based in evidence or fact yet had created a

   firestorm on the Internet regarding the Senior Executive Service {S.E.S}. A series of

   podcast videos were released by Abel Danger in the April 2018 time frame about the

   S.E.S.




   I informed MR.Goodman that this S.E.S. theme was false and misleading information

   and that Hawkins and McConnell were lying to MR. Goodman about this (S.E.S.).

   The whole incident started because ofother false information distributed by an

   individual called MR.George Webb(Sweigert) who posted a Youtube video podcast

   with a page he created passing it off as legitimate Wikipedia page.

   https://www.voutube.com/watch?v=KgODY9F2a2I&t=12s

   See EXHIBIT THREE. The Court will note that the original podcast video was

   recorded and distributed by George Webb (Sweigert) and re-uploaded to the "Abel

   Danger" YouTube channel.



   Please note the video below, which was titled by MR.Goodman to create

   sensationalism and fiiction,"Warsaw Kevin Declares War on Abel Danger-

   Disinformation War Rages On". I believe this was deliberately designed to create a

   straw man argument,ergo my good selfthrough my naivety and blind loyalty

   https://www.voutube.com/watch?v=L59LSeWW LA&t=896s

   See EXHIBIT FOUR.
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 5 of 14 PageID# 1179




   Then MR.Goodman seemingly created more Internet conspiracy drama(in my

   opinion)to discredit me(personally and professionally) and allow for personal attacks

   on my character and disability.



   In another podcast episode the Court will leam how MR.Goodman distributed false

   and misleading information in social media including accusing Sir Nicholas Soames

   of heinous crimes. During this episode the Court will see how MR.Goodman

   willingly pushes this false information as fact by agreeing with MR.Hawkins and

   MR. McConnell. I have notified the office ofSir Nicholas Soames who is a serving

   member ofthe British Government.

   https://www.voutube.com/watch?v=ZkAmAd3vhU Y&t=53s

   See EXHIBIT FIVE.




   The main cause of my concem was the very fact that both MR. McConnell and MR.

   Hawkins were pushing out false information that had become like a virus that created

   the online scare about a pay grade, i.e. the SES. In my opinion, creating a narrative

   that the S.E.S. is basically the fifth column is dangerous to S.E.S. employees. Sewn

   into this narrative was the vile character assassination ofa lady who served the federal

   government for 34 years her name was Kristine Marcy. The list ofaccusations

   published against MS. Marcy includes rape, murder, mass murder blackmail,

   pedophilia and creating"CON AIR"SWAT teams kill people. These allegations are

   distributed on the "Crowdsource The Truth" podcast show twice a week(on

   YouTube,PATREON,Periscope,Instagram, etc.).
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 6 of 14 PageID# 1180




    MR.Hawkins regularly casts out unfounded allegations about people, and his latest

   target has been one MR,David George Sweigert(Webb's brother) using basically the

   same format and approach as similar to the Kristine Marcy smear campaign. Another

   important factor that MR.Goodman and MR.Hawkins regularly accuse the

   Department of Justice PRIDE(LGBTQ organization)as being co conspirators in

   murder, rape, child snufffilming, etc. Examples include:



   https://www.voutube.com/watch?v=1rxfDqfaOi4

   https://www.voutube.coni/watch?v=7J2IhvrT4PQ&t=186s

   httt>s://www.voutube.com/watch?v=vx 6si33FDs




   These three samples show the targeting that MR.Goodman does with MR.Hawkins

   but the same process was done with MR. McConnell.



   https://www.voutube.coni/watch?v=L21Ci WAB Y

   https://www.voutube.com/watch?v=7zGlSYx04TU

   https://www.voutube.com/watch?v=DinPM X70n3Q




   The reason why I have created a YouTube channel was one to put actual factual

   documents on there that expose the deception of MR.Hawkins and MR.Goodman. I

   want to clear my name ofthe false accusations and smears against me by MR.

   Goodman. MR.Shipp and MR.Hawkins ergo that I am a QINETIQ North America

   social engineer,a spy, a compromised asset, an agent for a foreign power,a Russian
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 7 of 14 PageID# 1181



   "Troll" and a liar.

    I am writing this statement to ensure there was evidence online and in the courts that

    demonstrates the dangerous situation to S.E.S. employees,Kristine Marcy, David

    Sweigert and others.



   The Court should be remined ofthe unfortunate shooting at the COMET Pizza Parlor

   in Washington, D.C. concerning stories ofa pedophile snufffilm studio. Such

   situations demonstrate unfortunate situations can be created when somebody acts out

   an attack what they believe is a justified attack based on the false and misleading

   information that was being peddled as factual.



   The Court should be aware that MR.Goodman and MR.George Webb(Sweigert)

   have already acted out these scenarios when they closed the Port of Charleston, South

   Carolina on 6/14/2017 due to a "dirty bomb hoax".



   The video podcasts that I presently produce on YouTube distribute facts via

   documented evidence, which in turn has also exposed the fraudulent claims of MR.

   Hawkins. One of MR. Hawkins favorite claims is that he is a "forensic economist".

   This is untrue and admitted to being nothing more than a self-professed title by MR.

   Hawkins.




   MR.Goodman has never addressed any ofthe evidence in fact he has visited my site
   to insult my appearance

   "You've got drool stains on your t-shirt buddy "
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 8 of 14 PageID# 1182



    https://www.voutube.coni/watch?v=8ckuGvvnKKY&t=55s

    The Court can leam from my YouTube channel(started six(6)months ago)that I first

    started to respond to the false statements of MR.Goodman,who had twisted the

    footage of myselfand MR.Posobiec to attack me (in my opinion).



    1 believe that MR.Goodman designed his podcasts in order to silence my voice due to

   the fact they(Goodman/Hawkins/McConnell) were all pushing a dangerous and false

    narrative. Then approximately four(4) months later,I became active as I had enough
   ofthe insults and decided to expose MR.Hawkins and MR. McConnell for what they

   are which in tum would not only clear my name but also expose the truth of what was

   going on.



   The link below is to my site and you will see all ofthe evidence that shows the truth

   about SES and Kristine Marcy and many other areas that MR.Goodman, MR.

   Hawkins and MR. McConnell have been profiting from financially. I make no money

   or ask for any I do this because I believe in honesty,integrity and truth not the use of

   social media to try and judge someone based on the words ofa person or the court of

   public opinion.

   https.7/www.voutube.com/channel/UCiB 1 kFZcJUpsP9G6ilgbcIg/videos?

   view as=subscriber




   I emphatically deny all ofJason Goodman's claims about me,and would be happy to

   provide the Court with further information upon request. I deny any knowledge about

   a conspiracy or plot to disparage MR.Goodman.
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 9 of 14 PageID# 1183




                                        ATTESTATION




   I hereby certify that the foregoing statement is given under the penalties of perjury.

   Further, attached are true and correct copies ofscreen shots that depict YouTube

   podcast videos.



   As all parties have subscribed to the PACER EOF court docket system they will be

   notified when this document is posted to the docket. Therefore, only one copy is sent

   to the Clerk ofthe Court as PACER ECF notifications will be sent to the relevant

   parties. It is cost prohibitive to mail this statement directly to all relevant parties.




                                                                        MR.Kevin Marsden




                                                                   Tuesday, March 12,2019

   CLERK OF THE COURT
   US DISTRICT COURT
   701 E. BROAD STREET
   RICHMOND,VA 23219
   USA
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 10 of 14 PageID# 1184




                                                          EXHIBIT ONE




                   ntfpi/^y^pjiypal.me/crowclsourcethetruth
         ftTrps:/'/ www.pofrebnTcom /'erbwds'oiLeiriEeftiev'f'E.
       ^      ►I              53 31 / 1 13 10                                                           03    Ijt


     Examining the Senior Executive Sen/ice with
     Special Guests Field McConnell and Kevin Shipp
                  Jason Goodman

                         [•MjUIWlB 30K
                                                                                                             36,663 views
         Add lo      ^   Share            Mote                                                                      1 213 ^1 42

     Streamed live on Aug 15,2018
     CiolH            <sn/1         Chinn H'stra KntH /"la'artti etoto/l tt>aip rw\cit^l^rte /tn CETC ffia               CAni«^r




                                                                      10
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 11 of 14 PageID# 1185




                                             EXHIBIT TWO




    m PJay (k)




      Responding to Jason Goodman and guests
     accusations
                   Kevin alan marsden

                 llMKi 122                                 325 views

      -f- Add to          Shate   ••• Mote                 1^ 20 ^1 3

     Publistied on Aug 16,2018
     exposing the deception




                                                 11
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 12 of 14 PageID# 1186




                                                                       EXHIBIT THREE



           3 SMtiOf Ea*cuBv« 8*rvie« Aeeottnto^ty Ad Nfi't Rff» <C^», n tre C»>'A3)                                                                Act Anah]
       l(HR Si69^|«ab>Q0viltAouldm(ilu)i3teu(t2!fieu3          A«;v.*J     x3                    'Nf pCArt to 'i*        Srr«*           Sn-r.ir-r Sf Si

        ■to nro Of »u«pond members d the Senior Exeoulrvo                 '^"jcn « >.crt          on tk i(r* « iiKe Tvfr-' cn                    «-mcu!
                                                                * Nf            A» polled by 7v ►icwo c» 9eor«seiM<stykei •xi Awjwu i «X 13      wl o? m M
        IscnicaiSESl"'                                         rf♦ ^            :'<vAfiyfric»t     ao Oy a oper.-v»n »c»# c* /t) t /►:

            wikipediA
                                    benior Executive aemce ttmiiea Matesj
            (tr Fn* lamiic>r>£tt    From W*yodt» (he tree •myctot^od^*


                                    The SefUer Caeeutive Sefvice iSESi <« o poetben doscrfieaben m                  Senior ^h«s«ivte»
                                                        e Ury^ed Suiofc todorai govonvncnt
                                                        • to genere- or>cer or tog offset ranks a the
          7,784      2             kct<y       tiifft
                                                        Reos crooCod A 1979try Knttno Me/cv when
                                                        orm Afl or I07S tMsnl mia ofloef undaf


                                            ■SES Accountability Act Nc.v>?r.Passed
                                           f^'e n a|fe! n:?2 0             cK^^




     Senior Executive Service (Kristine Marcy)
     George Webb
      Abel Abel Danger
      ifetiwai       ^ Subscribed A 60K
                                                                                                                                            53,735 views
      -J- Add to          A Shate           • ♦ • More                                                                                                1733     20




     Published on Feb 7,2018
     Mirrored from George Webb; https:/A«ww.youtube.com/watch?v=CLXph..

     Kristine Marcy (nee McConnell)




                                                                                           12
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 13 of 14 PageID# 1187




                                               EXHIBIT FOUR




      Warsaw Kevin Declares War on Abel Danger
      Disinformation War Rages On
                 Crowdsource the Truth 2

                        imiljal 10K
                                                                                           6,779 views
      ^ Add to           Sliare       More                                                       1?2      60




      Streamed live on Apr 15.2018
      Warsaw Kevin presents his case in support of cialins of false evidence from George Webb.The tmth is in
      question on all sides.




                                                          13
Case 3:17-cv-00601-MHL Document 83 Filed 03/28/19 Page 14 of 14 PageID# 1188




                                           EXHIBIT FIVE




     Field and David of Abel Danger On Novichok vs
     BZ
                Jason Goodman

                      wMBl 80K
                                                          4,548 views
     ^ Add to      A Sbate      ••• More                      131




     Published on May 7,2018
     'Onginaily posted on April 15. 2018




                                               14
